DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to the claims have been recorded.

Response to Arguments
Applicant’s arguments filed on 10/14/2021 have been fully considered but they are not persuasive.

Regarding Applicant’s Arguments 

Applicant argues that regarding claim 1 the limitation of “continue the execution of the collision avoidance steering assist control until the first predetermined time elapses from starting the execution of the collision avoidance steering assist control even when the driver performs the counter collision avoidance steering operation.” Which was rejected by (Ichinose Fig.4 #407 has steering been started or predetermined period of time elapsed? Path Yes to 408 to (409, or 410, or 411) to 412)).  Applicant argues that “Applicant respectfully submits that Ichinose fails to disclose the features "continue the execution of the collision avoidance steering assist control until the first predetermined time elapses from starting the execution of the collision avoidance steering assist control even when the driver performs the counter collision avoidance steering operation" recited in claim 1.” And “As shown in FIG. 4, Ichinose ” Examiner strongly disagrees.  First; “Set 2nd torque” is performing a counter collision avoidance as it assists the driver to avoid a collision. 
Second “Vibration Torque” is a counter collision avoidance “even when the driver performs the counter collision avoidance steering operation” as it stems form Fig.4 #408 steering by driver in the opposite direction which #409 set 2nd torque (vibration torque) as it assists the driver by setting a 2nd torque and provides feedback vibration to the driver during a time of continued potation collision.

 Applicant argues that “Ichinose does not "continue execution of the collision avoidance steering assist control until the predetermined time period elapses ... even when the driver performs the counter collision avoidance steering operation."” Examiner strongly disagrees.  The teachings of Ichinose Fig.4 was used in this rejection. The control method of Fig.4 is not a onetime use and lose method such as airbags. Fig.4 clearly shows #407 has steering been started or predetermined period of time elapsed. The method does not stop after #407.  The method continues to step 412 output assist torque going through a path of 408-411.  The step after 412 is not ‘STOP’ as argued by Applicant.  Rather the steps continue to ‘RETURN’ to ‘START’.  As such the second integration 408 would come before the first iteration 407.  In short, it would not make sense for Fig.4 to be a onetime occurrence but rather it must be a continued iteration clearly proven by ‘RETURN’ step of Fig. 4.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichinose US 20080255729.

Regarding clam 1, Ichinose teaches a vehicle driving assist apparatus comprising:

 at least one sensor to detect an obstacle existing around a vehicle to which the vehicle driving assist apparatus is applied; and (Ichinose Fig.1 #101; Obstacle position measurement unit)

an electronic control unit configured to: (Ichinose Fig.1 calculation unit)

start an execution of a collision avoidance steering assist control (Ichinose Fig.4 #403 and #410 and para 71; torque calculation unit 106 sets a command value applying a weak assist torque as the second assist torque command value in step 410.) 

to automatically steer the vehicle (Ichinose para 71; The second torque calculation unit 106 then outputs the command value to the steering torque assist unit 108 via the selector 107.) 

to avoid a collision of the vehicle with the detected obstacle (Ichinose Para 25; An obstacle avoidance assist system avoiding an obstacle present ahead of a vehicle) 

in response to there being a possibility that the vehicle collides with the detected obstacle; (Ichinose Fig.4 #403 is risk of collision high?)
cancel the execution of the collision avoidance steering assist control in response to the driver performing a counter collision avoidance steering operation for steering the vehicle against automatically steering the vehicle intended to be achieved by the collision avoidance steering assist control (Ichinose Fig.4 #407 NO path and Para 58, an upper limit value is provided for the assist torque and the speed control is disabled as soon as the driver stops turning the steering wheel.  If, for example, the driver turns the steering wheel in an opposite direction while the speed control is being provided, a reduced steering speed results.) after a first predetermined time elapses from starting the execution of the collision avoidance steering assist control (Ichinose Fig.4 #407 Has steering been started of predetermined period of time elapsed?); and Also TSURUOKA para 88 ends the collision avoidance process when the condition (A1) becomes unsatisfied.

(Ichinose Fig.4 #407 has steering been started or predetermined period of time elapsed? Path Yes to 408 to (409, or 410, or 411) to 412))

Examiner notes that autopilot whole bases is to avoid collision by avoiding other vehicles or objects in the path of travel.  Para 2, a technique of performing collision avoidance control.

Regarding claim 5, Ichinose teaches all of the claim limitations of claim 1 and further teaches, wherein the electronic control unit is further configured to limit a steering torque for automatically steering the vehicle generated by the collision avoidance steering assist control to a collision avoidance steering torque upper limit, (Ichinose Fig.4 #406 and para 9; preferably the first torque setting means limits a magnitude of the first assist torque command value to be set thereby such that a change in a direction of travel of a vehicle body falls within a specified range.) and 

the collision avoidance steering torque upper limit is set to a value that the driver can perform the counter collision avoidance steering operation when the steering torque for automatically steering the vehicle generated by the collision avoidance steering assist control is limited to the collision avoidance steering torque upper limit. (Ichinose Fig.4 #408 and 410; weak assist torque)

Regarding claim 7, Ichinose teaches all of the claim limitations of claim 1 and further No patentable weight can be given to human activity, wherein the collision avoidance steering operation is a driver's operation to turn a steering wheel of the vehicle for avoiding the collision of the vehicle with the obstacle. (Ichinose Para 58; driver turning the steering wheel.)

Regarding claim 8, Ichinose teaches all of the claim limitations of claim 1 and further No patentable weight can be given to human activity, wherein the counter collision avoidance steering operation is a driver's operation to turn a steering wheel of the vehicle against automatically steering the vehicle intended to be achieved by the collision avoidance steering assist control. Also (Ichinose Fig.4 #408 and 409 and para 70; If the steering direction is opposite[by the driver Fig.4# 408], the second torque calculation unit 106 sets a command value applying vibration as the second assist torque command value in step 409.  The second torque calculation unit 106 then outputs the command value to the steering torque assist unit 108 via the selector 107.) Examiner notes that TSURUOKA also teaches this limitation.

Regarding claim 12, Ichinose teaches all of the claim limitations of claim 1 and further teaches, wherein the counter collision avoidance steering operation is a driver's steering operation of holding the steering wheel when the collision avoidance steering assist control intends to turn the vehicle by a predetermined degree or more. (Ichinose Fig.4#406,407,408,409. 406 set 1st torque by the control, 407 has steering been started by the control, 408 steered by driver, 409 is yes opposite direction.)  It is maintained that the driver has stopped the steering wheel by holding it to apply a force in the opposite direction.  Applying equal force stops the steering wheel from turning. 409, 410, and 411 are all in repose to the driver 408; 409 allowing the driver to turn in the opposite direction or stop, 410 allow the control to maintain the direction, or 411 turn in the recommended direction. 

Regarding claim 13, Ichinose teaches all of the claim limitations of claim 1 and further teaches, wherein the counter collision avoidance steering operation is a driver's steering operation which turns the steering wheel with a predetermined torque or more when the collision avoidance steering assist control intends to maintain the steering angle at the present steering angle. (Ichinose Fig.4 # 406, 408, and 409 and 411.  408 steered by driver, 409, 411 are the directions, based on predetermined torque 406)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 2, 3, 4, 6, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose as applied to claim above, and further in view of Umeda 20210046936.

Regarding claim 2, Ichinose teaches all of the limitations of claim 1 and further teaches, wherein the electronic control unit is further configured to: 

cancel the execution of the lane return steering assist control in response to the driver performing a counter lane return steering operation for steering the vehicle against automatically steering the vehicle intended to be achieved by the lane return steering assist control after a second predetermined time elapses from starting the execution of the lane return steering assist control; and (Ichinose Fig.4 #409 and Para 70-71; If the steering direction is opposite, the second torque calculation unit 106 sets a command value applying vibration as the second assist torque command value in step 409.) It is noted that 410 and 411 which are steering assist control are canceled based on the driver opposite direction steering, in its place is a warning (vibration torque). Para 71. If the steering is not started despite the lapse of the predetermined period of time [it is noted that this is a second predetermined time elapsed based on Fig.4 after 409, where the first predetermine time elapsed was 407], the second torque calculation unit 106 sets a command value applying a weak assist torque as the second assist torque command value in step 410. Also TSURUOKA para 88 ends the collision avoidance process when the condition (A1) becomes unsatisfied.

Ichinose does not explicitly teach terminate the execution of the collision avoidance steering assist control to automatically steer the vehicle to return the vehicle into an original movement lane in which the vehicle moved before the electronic control unit starts the execution of the collision avoidance steering assist control in response to the vehicle having avoided the collision with the detected obstacle; continue the execution of the lane return steering assist control until the second predetermined time elapses from starting the execution of the lane return steering assist control even when the driver performs the counter lane return steering operation.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Umeda.  Regarding terminate the execution of the collision avoidance steering assist control to automatically steer the vehicle to return the vehicle into an original movement lane in which the vehicle moved before the electronic control unit starts the execution of the collision avoidance steering assist control in response to the vehicle having avoided the collision with the detected obstacle; continue the execution of the lane return steering assist control until the second predetermined time elapses from starting the execution of the lane return steering assist control even when the driver performs the counter lane return steering operation. Umeda teaches terminate the execution of the collision avoidance steering assist control (Umeda 20210046936 Fig.6 Scene D Time t1 collision avoidance dx2>dxth1 is terminated when m#(@t1 is no longer a treat at Scene E Time t2 ; m#(@t2)) and start an execution of a lane return steering assist control (Fig.6 Scene E Time t2 at m#(@t2)) to automatically steer the vehicle (Umeda Para 7, a driving controller configured to control a speed and steering of the host vehicle and cause the host vehicle to overtake a moving body recognized as the object by the recognizer in a predetermined case) to return the vehicle into an original movement lane in which the vehicle moved before the electronic control unit starts the execution of the collision avoidance steering assist control in response to the vehicle having avoided the collision with the detected obstacle; (Umeda Fig.6 Scene D and E)

continue the execution of the lane return steering assist control until the second predetermined time elapses from starting the execution of the lane return steering assist control even when the driver performs the counter lane return steering operation. (Umeda para 65; the host vehicle M is caused to travel automatically (regardless of a driver's operation) in a traveling mode defined by the events in order to cope with a situation of surroundings when the host vehicle M travels in the recommended lane.).
 Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Ichinose in view of Umeda such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of Umeda abstract overtaken moving body at a future point in time.

Regarding claim 3, Ichinose teaches all of the limitations of claim 1 but does not teach, wherein the electronic control unit is further configured to continue the execution of the collision avoidance steering assist control during a predetermined period of time before the electronic control unit starts the execution of the lane return steering assist control even when the driver performs the counter collision avoidance steering operation.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Umeda.  Regarding wherein the electronic control unit is further configured to continue the execution of the collision avoidance steering assist control during a predetermined period of time before the electronic control unit starts the execution of the lane return steering assist control even when the driver performs the counter collision avoidance steering operation.  Umeda teaches wherein the electronic control unit is further configured to continue the execution of the collision avoidance steering assist control during a predetermined period of time before (Umeda; collision avoidance steering at Fig.6 Scene D and E Time DX1>Dxth1 and m# (@t2)) the electronic control unit starts the execution of the lane return steering assist control (starts lame return steering at Fig.6 Scene E m#(@t2)) 

even when the driver performs the counter collision avoidance steering operation. (Umeda para 65; the host vehicle M is caused to travel automatically (regardless of a driver's operation) in a traveling mode defined by the events in order to cope with a situation of surroundings when the host vehicle M travels in the recommended lane.).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Ichinose in view of Umeda such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of Umeda abstract overtaken moving body at a future point in time.

For claim 4; From Fig.6 Scene E.

    PNG
    media_image1.png
    112
    246
    media_image1.png
    Greyscale

Regarding claim 4, Ichinose and Umeda teach all of the limitations of claim 3 but Ichinose does not explicitly teach, wherein the predetermined period of time corresponds to a period of time between a predetermined point of time before the electronic control unit starts the execution of the lane return steering assist control and a point of time when the electronic control unit starts the execution of the lane return steering assist control. However examiner maintains that it was well known in the art at the time the invention was filed as taught by Umeda.  Regarding, wherein the predetermined period of time corresponds to a period of time between a predetermined point of time before the electronic control unit starts the execution of the lane return steering assist control and a point of time when the electronic control unit starts the execution of the lane return steering assist control. Umeda teaches wherein the predetermined period of time corresponds to a period of time between a predetermined point of time before the electronic control unit starts the execution of the lane return steering assist control (Umeda Fig.6 Scene E t3 before t3) and a point of time when the electronic control unit starts the execution of the lane return steering assist control (Umeda Fig.6 Scene E t3 after t3).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Ichinose in view of Umeda such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of Umeda abstract overtaken moving body at a future point in time.

Regarding claim 6, Ichinose and Umeda teach all of the limitations of claim 2 and Ichinose further teaches, wherein the electronic control unit is further configured to limit a steering torque for automatically steering the vehicle generated by the lane return steering assist control to a lane return steering torque upper limit, and (Ichinose Fig.4 #410 set 2nd torque (weak assist torque))

the lane return steering torque upper limit is set to a value that the driver can perform the counter lane return steering operation when the steering torque for automatically steering the vehicle generated by the lane return steering assist control is limited to the lane return steering torque upper limit. (Ichinose Fig.4 #409 (vibration torque) and #410 (weak assist torque).

Regarding claim 9, Ichinose and Umeda teach all of the limitations of claim 2 and Ichinose further teaches, wherein the counter lane return steering operation is a driver's operation to turn a steering wheel of the vehicle against automatically steering the vehicle intended to be achieved by the lane return steering assist control. (Ichinose Fig.4 #408 and 409 and para 70; If the steering direction is opposite [by the driver Fig.4# 408 to return to the counter lane as this may be the drivers choose], the second torque calculation unit 106 sets a command value applying vibration as the second assist torque command value in step 409.  The second torque calculation unit 106 then outputs the command value to the steering torque assist unit 108 via the selector 107.)

Regarding claim 10, Ichinose teaches all of the limitations of claim 1 but does not teaches, wherein the collision avoidance steering assist control includes: a process to set a target collision avoidance path which the vehicle can avoid the collision with the detected obstacle  when the vehicle moves along the target collision avoidance path; and a process to automatically steer the vehicle to cause the vehicle to move along the target collision avoidance path to avoid the collision of the vehicle with the detected obstacle. 
However examiner maintains that it was well known in the art at the time the invention was filed as taught by Umeda.  Regarding wherein the collision avoidance steering assist control includes: a process to set a target collision avoidance path which the vehicle can avoid the collision with the detected obstacle when the vehicle moves along the target collision avoidance path; and a process to automatically steer the vehicle to cause the vehicle to move along the target collision avoidance path to avoid the collision of the vehicle with the detected obstacle. Umeda teaches wherein the collision avoidance steering assist control includes: 
a process to set a target collision avoidance path which the vehicle can avoid the collision with the detected obstacle (Umeda para 102 and 103, the target trajectory generator 144 generates a target trajectory corresponding to the overtaking event.  The second controller 160 causes the host vehicle M to overtake the roadside vehicle m# based on the generated target trajectory (step S114). and Fig.6 collision path Scene E detected obstacle m#) when the vehicle moves along the target collision avoidance path (Umeda Fig.6 path Scene D); and 

a process to automatically steer the vehicle to cause the vehicle to move along the target collision avoidance path to avoid the collision of the vehicle with the detected obstacle. (Umeda Fig.6 collision path Scene E move along path to avoid collision with detected obstacle m#).  
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Ichinose in view of Umeda such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of Umeda abstract overtaken moving body at a future point in time.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ichinose and Umeda as applied to claim above, and further in view of TSURUOKA 20180326979.

Regarding claim 11 Ichinose and Umeda teach all of the limitations of claim 10 but do not teach, wherein the collision avoidance steering assist control includes a process to acquire candidate movement paths which the vehicle can avoid the collision  with the detected obstacle when the vehicle moves along each of the candidate movement paths, and the process to set the target collision avoidance path is a process to set one of the candidate movement paths as the target collision avoidance path.
However examiner maintains that it was well known in the art at the time the invention was filed as taught by Umeda.  Regarding, wherein the collision avoidance steering assist control includes a process to acquire candidate movement paths which the vehicle can avoid the collision with the detected obstacle when the vehicle moves along each of the candidate movement paths, and the process to set the target collision avoidance path is a process to set one of the candidate movement paths as the target collision avoidance path.
 Umeda teaches wherein the collision avoidance steering assist control includes a process to acquire candidate movement paths which the vehicle can avoid the collision (TSURUOKA Fig.5 paths L35 and L36) with the detected obstacle (TSURUOKA Fig.5 #73) when the vehicle moves along each of the candidate movement paths (TSURUOKA Fig.5 L31 to L32, L35, L36), and the process to set the target collision avoidance path is a process to set one of the candidate movement paths as the target collision avoidance path. (TSURUOKA Fig.5 L36).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Ichinose in view of Umeda such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of TSURUOKA abstract a driving assist apparatus which executes a process for collision avoidance when the possibility of collision of a vehicle with an obstacle is high.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Also for claim 11, Shirato 20080281521 Fig.4 Para 35-41.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                      

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664